ORDER DENYING PETITION FOR REVIEW
This Matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant Julia Carpentier Young from an Order of Eviction and Judgment issued by the Tribal Court on August 24, 2016.
Upon review of the Petition and file, the Court finds as follows:
1. The Order of Eviction and Judgment was issued based on evidence, testimony, and documents produced at a hearing on said matter.
2. The Jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but the Appellate Court shall not set aside factual determinations supported by substantial evidence. II CCOJ § 202.
3. The Appellate Court finds nothing in the Tribal Trial Court record which gives cause for review of any legal issue and does not find cause to set aside any trial court determinations of fact.
4. Appellant asserts that she is terminally ill, raising two granddaughters, and does not have anywhere to reside. However, these unfortunate circumstances do not give rise to a legal issue reviewable by the Appellate Court.
5. Based on the Foregoing Findings and good cause appearing:
It is hereby the ORDER of the Appellate Court that the Stay of Judgment at the trial court level is hereby vacated and the Petition for Review is hereby DENIED.